Quayle Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.

 Drawings
The drawings are objected to because:
Figure 2 and Figure 4’s labeling is inconsistent with each other. In figure 4, it is believed label 122 (first inlet port) should be where label 124 is currently, and label 124 (second inlet port) should be where label 126 is currently, and label 126 (outlet port) should be the port on the right side of the drawing.
Figure 9 is inconsistent with specification paragraph [0049], filed 31 December 2018, second inlet channel 182, as it is currently labeled, is not aligned with second inlet port 124
Figure 10 is inconsistent with the specification paragraph [0049], filed 31 December 2018, second inlet channel 182 and second return coolant flow 16 (along with arrow flow 2), as they are currently labeled, are not aligned with the second inlet port 124
Figure 10’s label 186 on the left side is a typographical error, the label should be 180 (first inlet channel)
Figure 12’s third step’s first line should read “second inlet channel” and not “decond inlet channel”.
Due to the plurality of errors in the figures, applicant is strongly advised to double check the drawings for further errors.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0055]’s “first inlet channel 186” is a typographical error, it should read “first inlet channel 180”
Appropriate correction is required.
Due to the plurality of errors in the specification, applicant is strongly advised to double check the specification for further errors.

Claim Interpretation
Claim 1: “coolant” in the fourth line is interpreted as required by the claim language and is NOT interpreted as intended use of the apparatus.

Response to Arguments
In light of applicant’s amendment to the specification, filed 23 May 2022, regarding paragraphs [0036] and [0053], the objections are withdrawn.

Allowable Subject Matter
Claims 1 – 3 and 10 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

U.S. 6,355,162(B1) to Longardner teaches a coolant reirculation system (figure 2) tied to two parallel heat exchangers (figure 2: exchangers 76 and 86), whose coolant streams are mixed and recirculated back to the coolant source (figure 2: coolant source 79). Regarding Claim 1, Longardner is silent on a static mixer with an interchangeable mixing element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774